UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



LOUIS MILBURN, et al.,
                                             No. 79 Civ. 5077
                  Plaintiffs,
                                                    ORDER
           -versus-

HENRY S. DOGIN, et al.,

                  Defendants.



LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The   Court    has   reviewed   the   papers   regarding    Plaintiffs’

request to file a motion seeking the appointment of an expert to

assess   the   conditions   at   Green    Haven    Correctional    Facility

(“Green Haven”) arising out of the COVID-19 virus.             The request

to file the motion is DENIED as futile.

    There is no doubt, as all parties acknowledge, that the

COVID-19 virus might create a dangerous situation inside of any

correctional facility.      Defendants have described generally the

measures that have been implemented at Green Haven to mitigate

the spread of the disease.          Plaintiffs have not suggested any

reason to think that DOCCS is deliberately indifferent to the

inmates’ medical needs at Green Haven or to think that Green

Haven is different from any similar institution.               Accordingly,

on the facts in the parties’ letters, any motion to appoint an
expert would be futile, so the request to file such a motion is

DENIED.


SO ORDERED.


Dated:    April 2, 2020
          New York, New York


                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior U.S. District Judge
